UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
NEW YORK STATE TELECOMMUNICATIONS
ASSOCIATION, INC., CTIA – THE WIRELESS                                   Docket No.: 21 CV 2389
ASSOCIATION, ACA CONNECTS – AMERICA’S                                    (DRH)(AKT)
COMMUNICATIONS ASSOCIATION,
USTELECOM – THE BROADBAND ASSOCIATION,
NTCA – THE RURAL BROADBAND ASSOCIATION,
and SATELLITE BROADCASTING &
COMMUNICATIONS ASSOCIATION, on behalf of
their respective members,
                                             Plaintiffs,
                  - against -

LETITIA A. JAMES, in her official capacity as
Attorney General of New York,

                                             Defendant.
---------------------------------------------------------------------X


                                  STIPULATED FINAL JUDGMENT

        WHEREAS, on April 30, 2021, New York State Telecommunications Association, Inc.;

CTIA – The Wireless Association; ACA Connects – America’s Communications Association;

USTelecom – The Broadband Association; NTCA – The Rural Broadband Association; and

Satellite Broadcasting & Communications Association (together, “plaintiffs”), filed a complaint

against Letitia A. James, in her official capacity as Attorney General of the State of New York,

alleging that N.Y. General Business Law (“GBL”) § 399-zzzzz, as enacted by ch. 56, pt. NN (244th

Sess. 2021), is preempted by federal law;

        WHEREAS, on May 6, 2021, plaintiffs filed a motion for an order preliminarily enjoining

the Attorney General from enforcing N.Y. GBL § 399-zzzzz, as enacted by ch. 56, pt. NN (244th

Sess. 2021); on May 17, 2021, the Attorney General opposed the motion; and on May 21, 2021,

plaintiffs filed a reply brief in support of their motion;




                                                        1
       WHEREAS, on June 11, 2021, the Court granted plaintiffs’ motion for a preliminary

injunction against enforcement of N.Y. GBL § 399-zzzzz, as enacted by ch. 56, pt. NN (244th

Sess. 2021), holding that plaintiffs were likely to succeed on their claims of conflict preemption

and field preemption;

       WHEREAS, the parties have conferred and agree that the Court’s holdings on preemption

in the June 11, 2021, memorandum and order resolve the substantive legal issues in this matter

and render the entry of final judgment appropriate;

       WHEREAS, in light of that agreement and to enable entry of a final, appealable judgment,

plaintiffs consent to the dismissal of their second claim for relief without prejudice; and

       WHEREAS, notwithstanding this agreement that entry of final judgment is appropriate at

this time, defendant expressly reserves all appellate rights in this matter;

       NOW, THEREFORE, it is hereby stipulated and agreed that:

               (a)      For the reasons given in the Court’s June 11, 2021, memorandum and order,

                        the parties agree to the issuance of a final judgment in favor of plaintiffs;

               (b)      For the reasons given in the Court’s June 11, 2021, memorandum and order,

                        the Court declares that N.Y. GBL § 399-zzzzz, as enacted by ch. 56, pt. NN

                        (244th Sess. 2021), is preempted by federal law;

               (c)      For the reasons given in the Court’s June 11, 2021, memorandum and order,

                        defendant Letitia A. James, in her official capacity as the Attorney General

                        of the State of New York, her employees, agents, and all persons acting on

                        her behalf are permanently enjoined from enforcing N.Y. GBL § 399-zzzzz,

                        as enacted by ch. 56, pt. NN (244th Sess. 2021);




                                                   2
             (d)     To enable the entry of a final, appealable judgment, plaintiffs’ second claim

                     for relief is dismissed without prejudice;

             (e)     Defendant reserves the right to appeal this stipulated final judgment,

                     declaration, and permanent injunction; plaintiffs recognize defendant’s

                     right to appeal this stipulated final judgment, declaration, and permanent

                     injunction; and

             (f)     Pursuant to Federal Rule of Civil Procedure 54(d), a motion by any party

                     for costs shall be filed no later than 30 days after the expiration of the period

                     for appeal or, in the event of an appeal, shall be filed within 30 days of the

                     judgment of the court of appeals, the United States Supreme Court, or the

                     final judgment of this Court on remand, whichever is later.

STIPULATED AND AGREED BY:

Dated: July 23, 2021                                Respectfully submitted,

/s/ Patricia M. Hingerton                           /s/    Andrew E. Goldsmith
Letitia James                                       Scott H. Angstreich (admitted pro hac vice)
  Attorney General of the State of New York         Joseph S. Hall (admitted pro hac vice)
Patricia M. Hingerton                               Andrew E. Goldsmith
  Assistant Attorney General                        KELLOGG, HANSEN, TODD,
300 Motor Parkway, Suite 230                          FIGEL & FREDERICK, P.L.L.C.
Huappauge, N.Y. 11788                               1615 M Street, N.W., Suite 400
                                                    Washington, D.C. 20036
Attorneys for Defendant Letitia A. James, in        (202) 326-7900
her official capacity as Attorney General of        sangstreich@kellogghansen.com
New York                                            jhall@kellogghansen.com
                                                    agoldsmith@kellogghansen.com
/s/     Jared Marx (w/permission)
Jared Marx                                          Attorneys for Plaintiffs New York State
Michael Nilsson (admitted pro hac vice)             Telecommunications Association, Inc.,
Harris, Wiltshire & Grannis LLP                     CTIA – The Wireless Association,
1919 M Street, N.W.                                 USTelecom – The Broadband Association, and
The Eighth Floor                                    NTCA – The Rural Broadband Association
Washington, D.C. 20036
(202) 494-4174                                      /s/    Jeffrey A. Lamken (w/permission)



                                                3
jmarx@hwglaw.com                                     Jeffrey A. Lamken*
mnilsson@hwglaw.com                                  Rayiner I. Hashem*
                                                     MOLOLAMKEN LLP
Attorneys for Plaintiff Satellite Broadcasting       600 New Hampshire Ave., N.W., Suite 500
& Communications Association                         Washington, D.C. 20037
                                                     (202) 556-2010
*Pro hac vice motion to be filed                     jlamken@mololamken.com
                                                     rhashem@mololamken.com

                                                     Attorneys for Plaintiff ACA Connects –
                                                     America’s Communications Association



IT IS ORDERED THAT:

   (a) This stipulated final judgment is hereby granted; and

   (b) The Clerk of the Court is directed to enter such final judgment in favor of plaintiffs, and

      to close this case.

Dated: Central Islip, New York
       _________________, 2021                                       __________________
                                                                     Denis R. Hurley
                                                                     United States District Judge




                                                 4
